 
Exhibit 10.21
 
July 8, 2002
 
Mr. Robert Berwanger
4606 Merchant Square
Lansdale, Pa, 19446
 
Re:    Separation Agreement and General Release
 
Dear Bob:
 
We are interested in resolving amicably your separation of employment with RMH
Teleservices, Inc. (“RMH”), effective June 21, 2002. Toward this end, we propose
the following Separation Agreement, which includes a General Release.
 
You may consider our offer for twenty-one (21) days. If you need a reasonable
amount of additional time, it will be granted upon request. You are encouraged
to review this Agreement with an attorney.
 
The proposed terms and conditions of your separation from employment are as
follows:
 
1.    In consideration for your General Release set forth below in Paragraph 2,
the Company agrees, intending to be legally bound:
 
(a)    to pay you the gross sum of Six Hundred Sixty-Six Thousand Six Hundred
Sixty-Six Dollars and Sixty-Six Cents ($666,666.66), less taxes and other
deductions required by law, which is the equivalent of twenty (20) months of
your Base Salary. This payment will be made to you in equal bi-weekly
installments beginning within fourteen (14) days of the expiration of the
Revocation Period set forth below, and ending twenty (20) months thereafter, so
long as you execute and do not revoke this Agreement; and
 
(b)    to allow you to keep the portion of the 2002 Annual Bonus you have been
paid since February 2002.
 
2.    In consideration for the Company’s payment set forth above in Paragraph 1,
you agree, intending to be legally bound:
 
(a)    to release and forever discharge the Company and its related or
affiliated companies, and each of their past, present and future officers,
directors, owners, shareholders, employees, managers, attorneys and agents, and
their respective successors and assigns (collectively “Releasees”), jointly and
severally, from any and all actions, complaints, charges, causes of action,
lawsuits or claims of any kind (collectively “Claims”), known or unknown, which
you, your heirs, agents, successors or assigns ever had, now have or hereafter
may have against Releasees arising heretofore out of any matter, occurrence or
event existing or occurring prior to the execution hereof, including, without
limitation: any claims relating to or arising out of your employment with and/or
termination of employment by the Company and/or any of its related and/or
affiliated companies; any



--------------------------------------------------------------------------------

 
claims for unpaid or withheld wages, severance, benefits, insurance premiums,
all bonuses, commissions and/or other compensation of any kind; any claims
arising out of or relating to your Employment Agreement dated March 18, 1998 and
your Term Sheet, dated January 30, 2002; any claims for attorneys’ fees, costs
or expenses; any claims of discrimination and/or harassment based on age, sex,
race, religion, color, creed, disability, handicap, citizenship, national
origin, ancestry, sexual preference or orientation, or any other factor
prohibited by Federal, State or Local law (such as the Age Discrimination in
Employment Act, 29 U.S.C. §621 et. seq., Title VII of the Civil Rights Act of
1964, as amended, the Americans with Disabilities Act, and the Pennsylvania
Human Relations Act); any claims regarding the stock and options you were
granted, including but not limited to claims regarding vesting; any claims for
retaliation and/or any whistleblower claims; and/or any other statutory or
common law claims, now existing or hereinafter recognized, including, but not
limited to, breach of contract, libel, slander, fraud, wrongful discharge,
promissory estoppel, equitable estoppel and misrepresentation;
 
(b)    that you have not filed or caused to be filed any lawsuit or complaint
with respect to any claim you are releasing in this Agreement. Should any such
lawsuit, complaint or charge be filed in the future, you agree that you will not
accept relief or recovery there from, unless the lawsuit or complaint is for the
Company’s breach of this Agreement. Notwithstanding anything in this Agreement
to the contrary, nothing herein shall: (a) prevent or restrict you from
cooperating with any federal or state governmental authority; (b) prevent or
restrict you from assisting any such authority in its investigative or
fact-finding activities; or (c) waive your right to file a charge with any such
authority, provided that the relief requested would confer no direct personal
benefit on you;
 
(c)    to make your self available, while collecting any compensation from the
Company, to help provide information or other assistance to the Company, by
telephone, to transition your workload and knowledge. (The maximum time
commitment on your part will be ten hours per month);
 
(d)    not to deprecate or disparage, in any manner, the Company, any other
Releasee or the services, products, actions and/or business of the Company or
any other Releasee; and
 
(e)    to execute the Non-Competition, Non-Solicitation and Confidentiality
Agreement attached as Exhibit “A” to this Agreement.
 
3.    The General Release in Paragraph 2 above does not apply to any claims to
enforce this Agreement or to any claims arising out of any matter, occurrence or
event occurring after the execution of this Agreement.
 
4.    You acknowledge and agree that the Company’s payment under Paragraph 1
above is not required by any policy, plan or prior agreement and constitutes
adequate consideration to support your General Release in Paragraph 2 above.
 
5.    Regardless of whether you execute this Agreement:
 
(a)    Your last day of employment was June 21, 2002.



--------------------------------------------------------------------------------

 
(b)    You will be eligible to continue to participate in the Company’s group
health plan at your expense pursuant to COBRA, subject to COBRA’s eligibility
requirements and other terms, conditions, restrictions and exclusions, as of
July 1, 2002.
 
(c)    You have been paid for all days actually worked prior to the termination
of your employment.
 
(d)    You hereby acknowledge that, during and solely as a result of your
employment with Company, you had access to Confidential Information as that term
is defined herein. In consideration of such special and unique opportunities
afforded by Company to you as a result of your employment and the other benefits
you were given while employed by the Company, as well as within your prior
Employment Agreement and this Agreement, you hereby agreed and are still bound
by Sections 11 and 12 of your Employment Agreement (dated March 18, 1998) which
survived the expiration of the Employment Agreement and your employment and
legally bind you as follows:
 
(i)    From the date your employment with the Company began, until six (6)
months after June 21, 2002, (“Restricted Period A”), you shall not, for your own
benefit or the benefit of any third party, directly or indirectly engage in (as
a principal, shareholder, partner, director, officer, agent, employee,
consultant or otherwise) or be financially interested in any business operating
within the United States or Canada (the “Restricted Area”), which provides
telemarketing services materially the same as the services Company provides to
third parties, or any other business activities which are materially the same as
and which are in direct competition with the Business, or with any business
activities carried on by Company or being planned by Company, at the time of the
termination of your employment, or any other business activities which are
materially the same as the Business for any of the Company’s past, present or
prospective clients, customers or accounts; provided however, nothing contained
in this section shall prevent you from holding for investment less than five
percent (5%) of any class of equity securities of a company whose securities are
publicly traded on a national securities exchange or in a national market
system.
 
(ii)    From the date your employment with the Company began until twenty-four
(24) months after June 21, 2002 (“Restricted Period B”), you shall not, for your
own benefit or the benefit of any third party, directly or indirectly, induce or
attempt to influence any employee, customer, client, independent contractor or
supplier of Company to terminate, modify or any way alter employment or any
other relationship with Company.
 
(iii)    During your employment and forever thereafter, you shall not use for
your personal benefit, or disclose, communicate or divulge to, or use for the
direct or indirect benefit of any person, firm, association or company other
than Company, any “Confidential Information” which term shall mean any
information regarding the business methods, business policies, policies,
procedures, techniques, research or development projects or results, historical
or projected financial information, budgets, trade secrets, or other knowledge
or processes of or developed by Company or any names and addresses of customers
or clients or any data on or relating to past, present or prospective Company
customers or clients or any other confidential information relating to or
dealing with the business operations or activities of Company, made known to you
or learned or acquired by you while in the employ of Company. Confidential
Information shall not include (1) information unrelated to the Company which was
lawfully received by you free of restriction from another source having the
right to so furnish such Confidential Information; or (2) information after it
has become



--------------------------------------------------------------------------------

 
generally available to the public without breach of this Agreement by you; or
(3) information which at the time of disclosure to you was known to you to be
free of restriction as evidenced by documentation from Company which you
possess, or (4) information which Company agrees in writing is free of such
restrictions. All memoranda, notes, lists, records, files, documents and other
papers and other like items (and all copies, extracts and summaries thereof)
made or compiled by you or made available to you concerning the business of
Company shall be Company’s property and shall be delivered to Company promptly
upon the termination of your employment with Company. The foregoing provisions
of this Subsection 5(e)(iii) applied during your employment, will apply forever
thereafter and shall be in addition to (and not a limitation of) any legally
applicable protections of Company’s interest in confidential information, trade
secrets and the like.
 
(iv)    To immediately return to the Company all originals and copies of
Confidential Information in any medium, including computer tapes and other forms
of data storage, as well as any other company equipment/ property such as lap
top computers, cell phone and credit cards.
 
(v)    That any and all writings, inventions, improvements, processes,
procedures and/or techniques which you made, conceived, discovered or developed,
either solely or jointly with any other person or persons, at any time when you
were an employee of Company, whether or not during working hours and whether or
not at the request or upon the suggestion of Company, which relate to or are
useful in connection with the Business or with any business now or hereafter
carried on or contemplated by Company, including developments or expansions of
its present fields of operations, shall be the sole and exclusive property of
Company. Before executing this Agreement, you shall make full disclosure to
Company of all such writings, inventions, improvements, processes, procedures
and techniques, and shall do everything necessary or desirable to vest the
absolute title thereto in Company. You shall write and prepare all
specifications and procedures regarding such inventions, improvements,
processes, procedures and techniques and otherwise aid and assist Company so
that Company can prepare and present applications for copyright or Letters
Patent therefor and can secure such copyright or Letters Patent wherever
possible, as well as reissues, renewals, and extensions thereof, and can obtain
the record title to such copyright or patents so that Company shall be the sole
and absolute owner thereof in all countries in which it may desire to have
copyright or patent protection. You shall not be entitled to any additional or
special compensation or reimbursement regarding any and all such writings,
inventions, improvements, processes, procedures and techniques.
 
(vi)    That the restrictions contained in the foregoing subparagraphs, in view
of the nature of the business in which Company is engaged, are reasonable and
necessary in order to protect the legitimate interests of Company, that their
enforcement will not impose a hardship on you or significantly impair your
ability to earn a livelihood, and that any violation thereof would result in
irreparable injuries to Company. You and Company acknowledge that, in the event
either party believes the other party has violated any of the terms of this
Agreement, the other party shall be entitled to seek from any court of competent
jurisdiction, without attempting arbitration, preliminary and permanent
injunctive relief.
 
(vii)    If the Restricted Periods (“A” or “B”) or the Restricted Area specified
in Subsections above should be adjudged unreasonable in any proceeding, then the
period of time shall be reduced by such amount or the area shall be reduced by
the elimination of such portion or both such



--------------------------------------------------------------------------------

 
reductions shall be made so that such restrictions may be enforced for such time
and in such area as is adjudged to be reasonable. If you violate any of the
restrictions contained in the foregoing Subsections, you understand and agree
that the relevant Restricted Period shall be extended by a period equal to the
length of time from the commencement of any such violation until such time as
such violation shall be cured by you to the satisfaction of Company. You hereby
expressly consent to the jurisdiction of any court within the Eastern District
of Pennsylvania for the purpose of seeking a preliminary or permanent injunction
as described above, and agree to accept service of process by mail relating to
any such proceeding. Company may supply a copy of this Agreement to any future
or prospective employer of yours or to any person to whom you have supplied
information if Company determines in good faith that there is a reasonable
likelihood that you have violated or will violate such Section.
 
(f)    Your vested and non-vested stock options will be treated as per the
applicable plans and documents. No acceleration will occur.
 
(g)    You were never granted additional options under the January 30, 2002 Term
Sheet or thereafter since the grant of such additional options was never
approved by the Board.
 
6.    Except as expressly provided for in this Agreement, you shall not be
eligible for any compensation from the Company or Company-paid benefits
subsequent to the termination of your employment. Your coverage under the
Company’s group plans, including the health insurance plan, ceased as of June
30, 2002.
 
7.    You agree that, at all times, the existence, terms and conditions of this
Agreement will be kept secret and confidential and will not be disclosed
voluntarily to any third party, except to the extent required by law, to enforce
the Agreement or to obtain confidential legal, tax or financial advice with
respect thereto.
 
8.    You agree that you will not apply for employment or reemployment with the
Company or any related or affiliated company.
 
9.    This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania.
 
10.    Nothing in this Agreement shall be construed as an admission or
concession of liability or wrongdoing by the Company or any other Releasee as
defined above. Rather, the proposed Agreement is being offered for the sole
purpose of settling amicably any and all possible disputes between the parties.



--------------------------------------------------------------------------------

 
11.    In the event you breach this Agreement by bringing a Claim released
pursuant to Paragraph 2 above, you shall indemnify and hold harmless Releasees
as defined above for any attorneys’ fees, costs or expenses which may be
incurred in defending the released Claim. Notwithstanding the foregoing, the
General Release set forth in Paragraph 2 above shall remain in full force and
effect.
 
12.    If any provision of this Agreement is deemed unlawful or unenforceable by
a court of competent jurisdiction, the remaining provisions shall continue in
full force and effect.
 
13.    This Agreement constitutes the entire agreement between the parties and
supersedes any and all prior agreements, written or oral, expressed or implied,
including but not limited to the Term Sheet dated January 30, 2002, and the
March 18, 1998 Employment Agreement, except for the covenants contained in
Paragraphs 11 and 12 of such Employment Agreement which provisions survive the
termination of your employment and are incorporated herein by reference.
 
14.    You agree and represent that:
 
(a)    You have read carefully the terms of this Agreement, including the
General Release;
 
(b)    You have had an opportunity to and have been encouraged to review this
Agreement, including the General Release, with an attorney;
 
(c)    You understand the meaning and effect of the terms of this Agreement,
including the General Release;
 
(d)    You were given as much time as you needed to determine whether you wished
to enter into this Agreement, including the General Release;
 
(e)    The entry into and execution of this Agreement, including the General
Release, is of your own free and voluntary act without compulsion of any kind;
 
(f)    No promise or inducement not expressed herein has been made to you; and
 
(g)    You have adequate information to make a knowing and voluntary waiver.
 
15.    If you sign this Agreement, you will retain the right to revoke it for
seven (7) days. The Agreement shall not be effective until after the Revocation
Period has expired. To revoke this Agreement, you must send a certified letter
to my attention. The letter must be post-marked within 7 days of your execution
of this Agreement. (The Company shall have no obligations under Paragraph 1
above until after the Revocation Period has expired, provided that you do not
revoke the Agreement in a timely manner in accordance with this Paragraph.)
 
* * *
 
If you agree with the proposed terms as set forth above, please sign this letter
indicating that you understand, agree with and intend to be bound by such terms.



--------------------------------------------------------------------------------

 
We wish you the best in the future.
 
Sincerely,
/s/ John A. Fellows            

--------------------------------------------------------------------------------

John A. Fellows

 
UNDERSTOOD AND AGREED,
INTENDING TO BE LEGALLY BOUND:
/s/ Robert Berwanger

--------------------------------------------------------------------------------

Robert Berwanger

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

Witness



--------------------------------------------------------------------------------

 
EXHIBIT “A”
 
NON-COMPETITION, NON-SOLICITATION
AND CONFIDENTIALITY AGREEMENT
 
You, Robert Berwanger, hereby acknowledge that, during and solely as a result of
your employment with RMH Teleservices, Inc., (“Company”), you had access to
Confidential Information as that term is defined herein. In consideration of
such special and unique opportunities afforded by Company to you as a result of
your employment and the other benefits you were given while employed by Company,
as well as the severance and additional consideration described within the
attached Severance Agreement and General Release, you agree, intending to be
legally bound:
 
(i)    From the date of your termination from the Company until twenty (20)
months thereafter, (“Restricted Period A”), you shall not, for your own benefit
or the benefit of any third party, directly or indirectly engage in (as a
principal, shareholder, partner, director, officer, agent, employee, consultant
or otherwise) or be financially interested in any business operating within the
United States or Canada (the “Restricted Area”), which provides telemarketing
services materially the same as the services Company provides to third parties,
or any other business activities which are materially the same as and which are
in competition with the Business, or with any business activities carried on by
Company or being planned by Company, at the time of the termination of your
employment, or any other business activities which are materially the same as
the Business for any of the Company’s past, present or prospective clients,
customers or accounts; provided however, nothing contained in this section shall
prevent you from holding for investment less than five percent (5%) of any class
of equity securities of a company whose securities are publicly traded on a
national securities exchange or in a national market system.
 
(ii)    From the date of your termination from the Company until twenty-four
(24) months thereafter (“Restricted Period B”), you shall not, for your own
benefit or the benefit of any third party, directly or indirectly, induce or
attempt to influence any employee, customer, client, independent contractor,
supplier or potential employee, customer, client, independent contractor or
supplier of Company to terminate, modify or in any way alter employment or any
other relationship with Company.
 
(iii)    During your employment and forever thereafter, you shall not use for
your personal benefit, or disclose, communicate or divulge to, or use for the
direct or indirect benefit of any person, firm, association or company other
than Company, any “Confidential Information” which term shall mean any
information regarding the business methods, business policies, policies,
procedures, techniques, research or development projects or results, historical
or projected financial information, budgets, trade secrets, or other knowledge
or processes of or developed by Company or any names and addresses of customers
or clients or any data on or relating to past, present or prospective Company
customers or clients or any other confidential information relating to or
dealing with the business operations or activities of Company, made known to you
or learned or acquired by you while in the employ of Company. Confidential
Information shall not include (1) information unrelated to the Company which was
lawfully received by you free of restriction from another source having the
right to so furnish such Confidential Information; or (2) information after it
has become generally available to the public without breach of this Agreement by
you; or (3) information which at the time of disclosure to you was known to you
to be free of restriction as evidenced by documentation from



--------------------------------------------------------------------------------

 
Company which you possess, or (4) information which Company agrees in writing is
free of such restrictions. All memoranda, notes, lists, records, files,
documents and other papers and other like items (and all copies, extracts and
summaries thereof) made or compiled by you or made available to you concerning
the business of Company shall be Company’s property and shall be delivered to
Company promptly upon the termination of your employment with Company. The
foregoing provisions will apply forever thereafter and shall be in addition to
(and not a limitation of) any legally applicable protections of Company’s
interest in confidential information, trade secrets and the like.
 
(iv)    To immediately return to the Company all originals and copies of
Confidential Information in any medium, including computer tapes and other forms
of data storage, as well as all company property / equipment such as lap tops,
cell phone and credit cards.
 
(v)    That any and all writings, inventions, improvements, processes,
procedures and/or techniques which you made, conceived, discovered or developed,
either solely or jointly with any other person or persons, at any time when you
were an employee of Company, whether or not during working hours and whether or
not at the request or upon the suggestion of Company, which relate to or are
useful in connection with the Business or with any business now or hereafter
carried on or contemplated by Company, including developments or expansions of
its present fields of operations, shall be the sole and exclusive property of
Company. Before executing this Agreement, you shall make full disclosure to
Company of all such writings, inventions, improvements, processes, procedures
and techniques, and shall do everything necessary or desirable to vest the
absolute title thereto in Company. You shall write and prepare all
specifications and procedures regarding such inventions, improvements,
processes, procedures and techniques and otherwise aid and assist Company so
that Company can prepare and present applications for copyright or Letters
Patent therefore and can secure such copyright or Letters Patent wherever
possible, as well as reissues, renewals, and extensions thereof, and can obtain
the record title to such copyright or patents so that Company shall be the sole
and absolute owner thereof in all countries in which it may desire to have
copyright or patent protection. You shall not be entitled to any additional or
special compensation or reimbursement regarding any and all such writings,
inventions, improvements, processes, procedures and techniques.
 
(vi)    That the restrictions contained in the foregoing Subparagraphs, in view
of the nature of the business in which Company is engaged, are reasonable and
necessary in order to protect the legitimate interests of Company, that their
enforcement will not impose a hardship on you or significantly impair your
ability to earn a livelihood, and that any violation thereof would result in
irreparable injuries to Company. You and Company acknowledge that, in the event
either party believes the other party has violated any of the terms of this
Agreement, the other party shall be entitled to seek from any court of competent
jurisdiction, without attempting arbitration, preliminary and permanent
injunctive relief.
 
(vii)    If the Restricted Periods (“A” or “B”) or the Restricted Area specified
in Subparagraphs above should be adjudged unreasonable in any proceeding, then
the period of time shall be reduced by such amount or the area shall be reduced
by the elimination of such portion or both such reductions shall be made so that
such restrictions may be enforced for such time and in such area as is adjudged
to be reasonable. If you violate any of the restrictions contained in the
foregoing Subsections, you understand and agree that the relevant Restricted
Period shall be extended by a period equal to the length of time from the
commencement of any such violation until such time as such violation shall be
cured by you to the satisfaction of Company. You hereby expressly consent to the



--------------------------------------------------------------------------------

 
jurisdiction of any court within the Eastern District of Pennsylvania for the
purpose of seeking a preliminary or permanent injunction as described above, and
agree to accept service of process by mail relating to any such proceeding.
Company may supply a copy of this Agreement to any future or prospective
employer of yours or to any person to whom you have supplied information if
Company determines in good faith that there is a reasonable likelihood that you
have violated or will violate such Section.
 
UNDERSTOOD AND AGREED,
INTENDING TO BE LEGALLY BOUND:
/s/ Robert Berwanger

--------------------------------------------------------------------------------

Robert Berwanger

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

Witness